      Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 1 of 53




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                    4/16/2021
                                                               :
  DENISSE VILLALTA,                                            :       16-CV-2772 (RA) (RWL)
                                                               :
                                    Plaintiff,                 :   REPORT AND RECOMMENDATION
                                                               :     TO HON. RONNIE ABRAMS:
                  - against -                                  :        DAMAGES INQUEST
                                                               :
  JS BARKATS, P.L.L.C., and SUNNY                              :
  BARKATS,                                                     :
                                                               :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Plaintiff Denisse Villalta filed this lawsuit against Sunny Barkats, presently a

fugitive in France, and his law firm, JS Barkats, P.L.L.C. (“JSB”) (together,

“Defendants”), seeking recourse for egregious acts of quid quo pro sexual harassment

and hostile work environment. Villalta claims gender discrimination and harassment in

violation of Title VII of the Civil Rights Act of 1964, and sex discrimination and

harassment in violation of the New York City Human Rights Law (the “NYCHRL”). After

years during which Defendants failed to participate in discovery, disregarded court

orders, pursued meritless ploys to derail or delay this case, threatened Villalta, and

even sought to purchase her testimony, the Court entered default judgment. The matter

now has been referred for inquest on damages. For the reasons set forth below, I

recommend awarding Plaintiff $24,352.85 in lost wages damages inclusive of pre-

judgment interest, $350,000 for emotional harm, $700,000 punitive damages,

$128,056.74 as reasonable attorneys’ fees, $2,285.28 for costs, and post-judgment

interest to be determined by the Clerk of Court.


                                                        1
      Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 2 of 53




                                           Facts 1

         Because of the nature and magnitude of the damages sought, the Court sets

forth the facts in detail.

A.       Barkats Extracts Sex For Employment

         Defendant JSB is a Manhattan-based law firm that, as of the relevant time,

employed over twenty attorneys and had several practice areas. Defendant Barkats, an

attorney, is the founding partner of JSB. On JSB’s website, Barkats promoted himself

as being one of the “top corporate and securities attorneys,” while JSB boasted that it is

a “national leader” in its chosen fields. (Compl. ¶ 11. 2)

         In 2014, Villalta was nineteen years old. (Compl. ¶ 2.) She was an indebted

college student without health benefits. She needed a full-time job to pay thousands of

dollars for tuition and health insurance. (Compl. ¶ 21.) Accordingly, on October 27,

2014, Villalta applied for a position as Receptionist/Personal Assistant at JSB. (Compl.

¶ 12.)

         That same day, the firm scheduled an interview with Villalta.    (Compl. ¶ 13.)

Villalta interviewed for the Receptionist/Personal Assistant position at JSB on October

29, 2014. (Compl. ¶ 14.) After Villalta completed an initial interview with a female

employee, Barkats summoned Villalta into his private office for what Villalta believed to

1
  The facts are drawn from the Complaint (Dkt. 1) (“Compl.”); Plaintiff’s Proposed
Findings of Fact (Dkt. 104 at 2-8) (“FFCL”); and the affidavits and declarations of
Denisse Villalta (Dkt. 112) (“Villalta Decl.”), Lauren Urban (Dkt. 113) (“Urban Decl.”),
Stacey Spinelli (Dkt. 114) (“Spinelli Aff.”), Neera Shivecharan (Dkt. 115) (“Shivecharan
Aff.”), and Michael R. Minkoff (Dkt. 111) (“Minkoff Decl.”), along with their supporting
exhibits.
2
  Unless otherwise indicated, a sentence without a citation is supported by the citation
that appears next. Thus, for instance, if a citation applies to all statements in a
paragraph, it appears only at the end of the paragraph.

                                              2
     Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 3 of 53




be a second interview. (Compl. ¶ 15.) Five minutes into the interview, Barkats asked

Villalta to lock his office door. Villalta did as Barkats asked. (Compl. ¶ 16.)

         Barkats then ordered Villalta to strip naked, claiming that he wanted to see if she

would be “obedient.” (Compl. ¶ 17.) Feeling intimidated and nervous, Villalta complied.

(Compl. ¶ 18.) Once Villalta was naked, Barkats forced Villalta to bend over, at which

point he performed oral sex on her from behind. Barkats then unzipped his pants,

pulled out his penis, and proceeded to have sexual intercourse with Villalta. (Compl.

¶ 19.)

         During intercourse, Barkats told Villalta that she now belonged to him and that

she would be required to have a “threesome” with him and his wife. Barkats then forced

Villalta to perform oral sex on him and swallow his ejaculate, explaining that Villalta

needed to do so if she wanted the job. (Compl. ¶ 20.)

         In debt and in need of a job and health insurance, Villalta did as Barkats asked.

In exchange, Barkats offered Villalta the job, with a starting salary of $30,000 per year

and health benefits. Barkats also promised Villalta that he would personally mentor her

and promote her to a paralegal position in a few months so that she could earn a higher

salary – if she remained “obedient.” (Compl. ¶ 21.)        Villalta accepted the job offer.

(Compl. ¶ 22.)

B.       Barkats Coerces Villalta To Have Sex On Her First Day of Work

         On October 30, 2014, Villalta reported to her first day of work. (Compl. ¶ 23.)

When Barkats arrived at the office that day, he summoned Villalta to his office and

informed her that if she continued to do as he said, he would make sure that she could

live a “comfortable life,” and even offered to rent her a Manhattan apartment for her



                                              3
     Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 4 of 53




exclusive use. Barkats also gave Villalta $40 in cash so that she could leave work for a

short period to purchase a new shirt. (Compl. ¶ 24.)

       Shortly thereafter, Barkats summoned Villalta to his office again by stating that

he had some work tasks for her. Barkats directed Villalta to lock the door. Although

Barkats was on the phone with a client when Villalta entered his office, Barkats muted

the phone call, directed Villalta to sit on the chair in front of him, and ordered her to

“start playing with [her]self” so that he could watch; Barkats then unzipped his pants and

began to masturbate. (Compl. ¶ 25.)

       While Barkats remained on the phone call with his client, he again muted the call

momentarily to instruct Villalta to perform oral sex on him. Barkats turned around, bent

over, presented Villalta his bare buttocks, and directed Villalta to “clean [his] ass,”

gesturing that she should do so with her mouth. (Compl. ¶ 26.) A few minutes later,

Barkats ended the phone call with his client and forced Villalta to have sexual

intercourse with him. While penetrating her, Barkats began to forcefully choke and

threaten Villalta, stating, “If I catch you with someone else, I will kill you. You belong to

me.” (Compl. ¶ 27.)

       As Barkats proceeded to have sexual intercourse with Villalta, another JSB

attorney knocked at the door. Barkats abruptly stopped having sexual intercourse with

Villalta, pushed her aside, and quietly directed her to get dressed while he scrambled to

put his own pants back on.        (Compl. ¶ 28.)    To create the charade that he was

discussing work assignments with Villalta, Barkats loudly began to issue orders to

Villalta. (Compl. ¶ 29.)




                                             4
     Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 5 of 53




       Sometime later that day Barkats approached Villalta when she was alone, said

that he was concerned that Villalta may have an “STD” or “HIV,” and ordered her to get

tested for sexually transmitted diseases before coming into work the next day. (Compl.

¶ 31.) The following day, when Villalta returned to work, Barkats asked her the results

of her STD testing. Villalta began to explain that she had not complied with his request,

at which point Barkats ordered her to go to the doctor by 4:00 p.m. that day or else he

would terminate her employment. (Compl. ¶ 32.) Feeling humiliated, exploited, and

unable to put up with Barkats’ treatment of her any longer, Villalta left the office and

never returned. (Compl. ¶ 33.)

C.     Barkats Continues To Harrass Villalta

       Later that day, Barkats texted Villalta multiple times, inviting her to come back to

the office and/or meet him for dinner. Villalta did not respond. (Compl. ¶ 35.) Barkats

had a receptionist attempt to call Villalta and then email her on Barkats’ behalf, stating,

“Mr. B. just want to know if you are okay? Can you please call or email him to let him

know as soon as possible, thanks.”          Villalta did not respond.      (Compl. ¶ 36.)

Undeterred, Barkats sent threatening text messages to Villalta, including a text with a

menacing photograph of Barkats holding a large steak knife. (Compl. ¶ 37; see Villalta

Decl. Ex. B at 9.)

       Feeling threatened and reminded that a day earlier Barkats had choked her, told

her she belonged to him, and threatened to kill her, Villalta feared that she would only

further anger Barkats by ignoring his texts. Villalta therefore decided to respond by

making excuses as to why she could not meet with Barkats. (Compl. ¶ 38.) Barkats

then tried to reach Villalta by cell phone multiple times, including over the weekend.



                                            5
     Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 6 of 53




Villalta did not answer the calls. (Compl. ¶ 39.) When Villalta did not return to work on

Monday, November 3, 2014, Barkats and his receptionist both attempted to call Villalta.

Villalta did not answer. (Compl. ¶ 40.)

       Barkats’ attempts to contact Villalta did not cease, even after she filed this action.

As recently as November 2019, Barkats texted Villalta, saying that he planned to invest

in a “film” about “[his] version” of events and Villalta’s that would be sexually explicit and

would “propagate” on the internet and become “widespread.” Barkats even threatened

that Villalta’s young son would “see his mom claiming she licks assholes for $12 bucks.”

At the same time, Barkats suggested that Villalta could earn “big bucks” if she testified

that Barkats did nothing wrong.      Then, again in early 2020, Barkats texted Villalta,

urging her to contact him “and see how rewarding the truth can be.” (Villalta Decl. ¶ 15

and Ex. B at 12-13, 16.) Barkats thus not only harassed and threatened Villalta but also

offered to buy her testimony.

D.     Villalta’s Emotional State Following Barkats’ Treatment Of Her

       In June 2015, Villalta started seeing a therapist – Lauren Urban, LCSW – for the

first time in her life. She experienced paranoia that Barkats would try to find and hurt

her. Villalta could not bring herself to get involved in romantic relationships as she was

becoming more afraid to interact with men. Villalta saw the therapist sporadically until

November 2015. Villalta felt her condition was not improving, and she was struggling

financially. 3 (Villalta Decl. ¶ 16.) Villalta’s condition is corroborated by the treatment

notes of her therapist.     (Urban Decl. Ex. A.)      The treatment notes, and Villalta’s


3
 At the inquest hearing held on April 7, 2021, Villalta testified, seemingly contrary to her
Declaration, that her sessions with the therapist had been covered by insurance.
Defense counsel, however, did not ask for what period of time such coverage lasted.

                                              6
        Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 7 of 53




testimony at the inquest hearing, also reveal that even prior to Barkats’ assault, Villalta

experienced low self-esteem based on her parents’ treatment of her as a “black sheep”

and her father’s abusive behavior toward her throughout her childhood. (Dkt. 122-1 at

7. 4)

          Villalta’s condition continued to deteriorate. As she had reported to her therapist,

Villalta drank to excess, and felt overwhelmed looking for work. (Urban Aff. Ex. A.) She

also could not focus on her studies and dropped out of her full-time degree program at

Hunter College. (Villalta Decl. ¶ 6.)

          Villalta feared that she would be kidnapped by Barkats or someone acting on his

behalf.     She became nervous in social settings and commonly asked a friend to

accompany her home. She could not sleep through the night and regularly awoke from

nightmares. She gained over thirty pounds due to stress eating. She even started

harming herself, cutting herself on three occasions during 2016 and experiencing

suicidal thoughts. Her hair thinned and she developed a bald spot, even though there is

no history of alopecia in her family. She still cannot sleep through the night, continues

to experience self-doubt and shame surrounding what happened with Barkats, and is

“plague[d]” with ongoing anxiety and depression. (Villalta Decl. ¶¶ 17-21.)

E.        Villalta’s Employment Following Barkats’ Treatment Of Her

          Although feeling overwhelmed and dropping out of Hunter College, Villalta

enrolled in a part-time medical assistance specialist course and obtained certification as

a medical assistant in June 2015. (Villalta Decl. ¶ 6.) Villalta has pursued employment

ever since but has found it difficult to maintain employment, particularly for male bosses,

4
 Villalta initially filed redacted versions of her treatment notes. At the request of the
Court, Villalta filed unredacted copies on March 11, 2021. (Dkt. 122-1.)

                                               7
     Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 8 of 53




given her continuing distrust and fear of working for a male employer. (Villalta Decl.

¶¶ 7-13.)

       While working toward her certification, Villalta worked a few part-time minimum

wage retail jobs, for which she earned a total of about $1,770. In or about August 2015,

Villalta began working for a doctor at Empire State Orthopedics at $12.00 an hour, 35

hours per week. Feeling uncomfortable working for a male, however, Villalta resigned

after three months. (Villalta Decl. ¶ 7.)

       Villalta looked for a job with a female doctor and succeeded in doing so. In or

around mid-January 2016, she started work for a female plastic surgeon at $14.00 per

hour for 35 hours per week. Feeling depressed and having low self-esteem, Villalta

worked there until mid-April 2016. (Villalta Decl. ¶ 8.)

       In mid-June 2016, Villalta learned that she had become pregnant. As a result,

she “steeled [her]self for the sake of [her] unborn child and returned to work despite

[her] ongoing emotional pain.” She found another job in June 2016, working for a doctor

at Marmur Dermatology and Cardiology (“Marmur”), an all-female practice. She earned

$18 per hour for 40 hours per week. (Villalta Decl. ¶ 9.)

       In May 2018, 5 Villalta stopped working for Marmur. Feeling overly concerned

about her appearance and fearing that “if [she] looked a certain way or appear to meet a

certain stereotype, other men like Barkats would more easily prey on [her] and [she]

would be vulnerable to advances like the attack he made on [her].” Villalta therefore left



5
  Villalta’s Declaration indicates two different dates for when she stopped working for
Marmur – April 20, 2018, and May 2018. (Compare Villalta Decl. ¶ 9, with Villalta Decl.
¶ 10.) At the inquest hearing, Villalta clarified that she gave notice on or about April 20,
2018, but no longer worked for Marmur as of early May 2018.

                                             8
     Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 9 of 53




her job to undergo plastic surgery, specifically to have liposuction performed on her

midsection. 6 (Villalta Decl. ¶ 10.)

       After recovery from the surgery, Villalta found work again in August 2018.

Hopeful that she would be more comfortable working for a male at this point, Villalta

accepted a job with a male doctor at $24 per hour, the first time she had worked for a

male boss in over two years. But she did not feel comfortable and left the job after two

months on or about October 9, 2018. After taking a short break, she tried again and

worked for a male doctor beginning in November 2018 at $21.63 per hour. She did not

feel comfortable there either and left in January 2019. (Villalta Decl. ¶ 11.)

       Villalta then tried a third time working for a male doctor beginning in mid-January

2019 at $24 per hour for 40 hours per week. She worked there until late July or early

August 2019, when a female doctor previously affiliated with the Marmur medical

practice offered to hire Villalta for the doctor’s new practice at Entiere Dermatology.

Although the job paid $22 per hour – $2 per hour less than what she had been earning

– and was for 35 rather than 40 hours per week, Villalta felt she would be more

comfortable working for a woman again and accepted the job. (Villalta Decl. ¶ 12.)

       In or around late January or early February 2020, Villalta began working at her

most recent job for another female doctor at $30 per week for 40 hours per week. Due

to financial concerns arising from the COVID-19 pandemic, however, Villalta was let go

from that practice on September 27, 2020. (Villalta Decl. ¶ 13.)

       Villalta has submitted a schedule of the dates she worked and pay she earned

following her brief employment by JSB through October 31, 2018. The schedule shows

6
  At the inquest hearing, Villalta provided more detail about her plastic surgery,
explaining that it also included breast reduction.

                                             9
     Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 10 of 53




that Villalta incurred $22,922.31 in lost wages as compared to what she would have

earned if she had been employed by JSB at her starting salary over that four-year

period. 7 (Dkt. 124-1.)

F.     Barkats’ Treatment      Of   Other    Female    Employees     And      Prospective
       Employees

       Villalta apparently was not Barkats’ first victim.      Another woman, Neera

Shivecharan, describes circumstances that are quite similar to those experienced by

Villalta but which occurred approximately one year earlier.

       Shivecharan met Barkats on the internet on October 13, 2013, by way of a dating

website for persons who are married or in relationships. (Shivecharan Aff. ¶ 3.) In an

exchange of text messages, Barkats informed Schivecharan that he was looking to hire

a paralegal. Shivecharan was searching for a full-time job in the legal field, so agreed

to come in for an interview on October 15, 2013. She informed Barkats, however, that

she intended to keep the relationship professional. (Shivecharan Aff. ¶ 5.)

       Before the interview, Barkats sent several messages to Shivecharan stating that

she would need to perform sexual favors for him in exchange for the job. (Shivecharan

Aff. ¶ 6.)   Shivecharan rejected those advances.      Barkats persisted, insisting that

Shivecharan should come in to interview because Barkats is a powerful, successful

attorney and that Barkats would be a good connection to have if she planned to attend

law school. Shivecharan was persuaded and came in for the interview. (Shivecharan

Aff. ¶ 7.)


7
 Villalta initially sought lost wages damages through September 27, 2020, when she
was last employed. After the inquest hearing, Villalta revised the end date to October
31, 2018. The period following the revised date would not have added to Villalta’s
damages as she was receiving a higher salary than her JSB salary.

                                            10
    Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 11 of 53




          Barkats then proceeded almost exactly as he would a year later with Villalta.

Barkats informed Shivecharan that part of the job would require having threesomes with

him and another female. He locked the door and told Shivecharan that if she wanted

the formal interview for the job, she first would have to have sex with Barkats. Barkats

said that if Shivecharan did what he asked, he would offer her the full-time paralegal

position for $30,000 per year plus medical benefits. Shivecharan told Barkats that “this

did not sound like the job for me.” At first acting like he was going to push Shivecharan

out the door, Barkats covered her mouth with his hand, told her to keep her mouth shut,

bent her over a desk, lifted her skirt, had sexual intercourse with her, and at the end told

her to keep her mouth shut. (Shivecharan Aff. ¶ 9.) Barkats then offered Shivecharan

the paralegal position, told her that she would have to get tested for sexually transmitted

diseases to start the job, and had Shivecharan meet with another woman for a formal

interview for the position. (Shivecharan Aff. ¶ 10.)

          After Shivecharan left the JSB office, Barkats engaged her in a text conversation.

Barkats told Shivecharan that her formal interview did not go well because she did not

type fast enough and was not certified as a paralegal. Barkats said that he could still

get Shivecharan the job but only at a salary of $25,000, not $30,000.              The two

exchanged further messages about the interview and the job through October 24, 2013,

culminating in Barkats’ calling Shivecharan a “cunt,” “slut,” and “whore” among other

things.     On November 1, 2013, Barkats texted Shivecharan, the only word being

“Horny?” (Shivecharan Aff. Ex. D.)       Shivecharan did not respond and has not spoken

or texted with Barkats since October 24, 2013. (Shivecharan Aff. ¶ 12 and Ex. D.)




                                              11
     Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 12 of 53




         According to Stacey Spinelli, a former officer manager who worked at JSB

starting on April 29, 2013, Barkats belittled female employees and made inappropriate

comments to female staff members on the basis of their sex. Spinelli witnessed such

conduct the first day she started. (Spinelli Aff. ¶¶ 7-8.) For instance, Spinelli witnessed

Barkats informing female employees that he did not like what they wore to work and that

they looked “messy” or overweight. Barkats told Spinelli directly that he did not feel the

women at the office dressed to his standards and that he intended to have stewardess

uniforms made for the female staff members.              (Spinelli Aff. ¶ 9.)    Barkats also

commented that female employees should be “obedient” and berated and threatened

female employees if they did not act “obediently.” (Spinelli Aff. ¶¶ 10-11.) On multiple

occasions, women told Spinelli that Barkats made rude comments about them and that

they feared him but desperately needed their jobs for financial reasons. (Spinelli Aff.

¶ 14.)

         When, less than a month into her job, Spinelli confronted Barkats about his

conduct and cutting pay from employees’ checks, Barkats swore at her, threatened to

cut her pay, and ultimately told her to “go the fuck home, nobody needs you.” That was

Spinelli’s last day of work at JSB. (Spinelli Aff. ¶¶ 15-16.)

                                     Procedural History

         The procedural history of the case is significant in light of Defendants’ obstruction

and vexatious litigation tactics. Barkats impeded matters all the more by fleeing the

country, apparently to elude his arrest for criminal indictment in New York. 8



8
  See Letter of Michael R. Minkoff, dated July 10, 2019, Dkt. 78, at 1 (“[Defendants’
counsel] represented that Defendant Barkats remains out of the United States with no
known plans to return”); Letter of Michele A. Baptiste, dated July 22, 2019, Dkt. 80, at 1
                                              12
    Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 13 of 53




       Villalta commenced the action on April 13, 2016. 9 (Dkt. 1.) Due to an arbitration

provision in Villalta’s employment agreement, the parties entered into a stipulation to

stay the case pending arbitration. (Dkt. 14.) Barkats defaulted, however, failing to

participate in the arbitration. At Villalta’s request, the Court lifted the stay. (Dkt. 33.)

Barkats then moved for reconsideration, which the Court denied. (Dkt. 43.) Barkats

appealed the Court’s order lifting the stay and sought a stay pending the appeal. (Dkt.

45.) This Court, to which the case was referred for general pretrial purposes (Dkt. 52),

denied that motion (Dkt. 53). Ultimately, the Second Circuit dismissed Barkats’ appeal

on December 6, 2018, for his failure to prosecute. Villalta v. JS Barkats PLLC, No. 18-

2530, Dkt. 42.

       In December 2018, Barkats’ then-current counsel withdrew based on Barkats’

failure to pay fees and failure to communicate with his attorney. (Dkt. 56.) That event

resulted in further delay, as Barkats received time to either obtain new counsel or

appear pro se. (Dkt. 56.) After Barkats’ replacement counsel appeared in January

2019 (Dkt. 66), this Court entered a case management plan and scheduling order that

set October 31, 2019, as the deadline for completing fact discovery (Dkt. 76). Barkats


(“As the Court is aware, my client remains out of the United States. Following the court
conference in May 2019, I reached out to Mr. Barkats’ criminal attorney … and was
advised that he was working diligently to negotiate with the New York County District
Attorney’s Office to secure the Defendant’s return to the United States. As of today’s
date, I was advised that the negotiations have been unsuccessful.”). See also Lewis
Family Group Fund, LP v. JS Barkats PLLC, No. 16-CV-5255 (S.D.N.Y.), Letter from
Simon Schwarz, dated December 6, 2018, Dkt. 201, at 1-2 (describing Barkats as
“being a fugitive from the law” from “his overseas hideout” and “on the lam” while
evading New York County grand jury indictment for grand larceny).
9
  Villalta exhausted her administrative remedies by filing a charge of discrimination with
the United States Equal Employment Opportunity Commission on March 9, 2015,
resulting in issuance of a notice of the right to sue on January 21, 2016. (Compl. ¶¶ 5-
6.)
                                            13
     Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 14 of 53




then proceeded to resist discovery, failing to answer interrogatories and requests to

admit, necessitating Villalta to file a motion to compel (Dkt. 78), which this Court granted

(Dkt. 81).

       Barkats next avoided setting a date for his deposition and insisted that if there

were to be a deposition, it take place by remote means while he remained outside the

United States. (Dkts. 83, 85.) Villalta thus needed to file another motion to compel,

which this Court granted on October 1, 2019. (Dkt. 86.) In granting the motion, this

Court explained that “requiring the deposition to proceed by remote means would

materially prejudice Plaintiff” and that it “would be manifestly unfair and a perversion of

justice to permit Barkats from using the excuse that he has fled criminal indictment as a

basis to avoid having his deposition taken in person.” (Dkt. 86 at 1-2.) The order thus

directed Barkats to appear in person in New York for his deposition no later than

November 30, 2019 – which required extending the discovery schedule – and warned:

“If Barkats fails to appear for his deposition as scheduled, the Court will recommend to

the District Judge that default judgment be entered against Defendants.” (Dkt. 86 at 2.)

       Barkats did not appear for his deposition; nor did he request any extension of

time or relief from the October 1, 2019 order. To the contrary, on November 13, 2019,

his attorney informed Villalta’s counsel that “[m]y client has advised that he will not be

available for a deposition within the SDNY by the date set by the Court” and did not

offer any alternative timing or suggest that Barkats would ever be available for

deposition in New York. (Dkt. 87-1.) That same day, Barkats offered to resolve the

case for a sum of money, and a much larger sum of money if Villalta testified that she

was wrong and had been misled by her lawyers. (Dkt. 87-2.) November 13, 2019, also



                                            14
    Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 15 of 53




was the day that Barkats sent his texts to Villalta threatening he would produce and post

on social media a video exposing Villalta sexually but also offering her “big bucks” if she

testified as he wished. (Villalta Decl. ¶ 15 and Ex. B.)

       On January 3, 2020, this Court gave Barkats one last opportunity to respond, and

warned that, absent a response, the Court will recommend entry of default judgment.

(Dkt. 89.) Barkats did not file any response. Accordingly, on February 3, 2020, this

Court recommended entering default judgment against Barkats due to his dilatory

tactics, failure to participate in discovery, disregard of court orders, and his bad faith,

malicious conduct as exemplified by his offer to purchase Villalta’s testimony while at

the same time threatening to defame and shame her on the internet. (Dkt. 90.)

       In that report and recommendation, the Court noted that Barkats had recently

engaged in virtually identical behavior in another case in this District resulting in

dispositive sanctions. (Dkt. 90 at 7.) In that case, as here, Barkats “‘engaged in a

sustained campaign of delay tactics,’ defied court orders, and remained situated abroad

with no indication of when or if he would return for trial.” (Dkt. 90 at 7.) See Family

Lewis Group Fund LP v. JS Barkats PLLC, No. 16-CV-5255 (S.D.N.Y.), Dkt. 249 at 3,

Dkt. 252 at 2. On July 11, 2019, the Honorable Allison J. Nathan, U.S.D.J., struck

Barkats’ answer, defenses, and counterclaims and found Barkats in default. (No. 16-

CV-5255, Dkt. 252 at 5.)

       On July 14, 2020, the Honorable Ronnie Abrams, U.S.D.J., adopted this Court’s

report and recommendation in its entirety and referred the matter to this Court for an

inquest to determine damages. (Dkt. 93.) This Court then issued an order directing

Plaintiff to submit proposed findings of fact and conclusions of law, along with



                                            15
     Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 16 of 53




supporting materials, and providing Defendants with an opportunity to respond. (Dkt.

95.) After multiple extensions, Villalta filed her inquest materials on December 3, 2020.

(Dkts. 104, 111-115.) On January 26, 2020, Barkats filed a short opposition brief with

no supporting affidavits or other documents. (Dkt. 120.) The Court held an inquest

hearing on April 7, 2021, at which Villalta testified and defense counsel appeared to

cross-examine. At the request of the Court, Villalta filed revised damages information

shortly following the inquest hearing. (Dkt. 124.)

                                      Legal Standards

       When a defendant defaults, all the facts alleged in the complaint, except those

relating to the amount of damages, must be accepted as true. City of New York v.

Mickalis Pawn Shop, LLC, 645 F.3d 114, 137 (2d Cir. 2011); Finkel v. Romanowicz, 577

F.3d 79, 84 (2d Cir. 2009) (trial court is required to “accept all of [the plaintiff’s] factual

allegations as true and draw all reasonable inferences in its favor”). “This principle

applies regardless of whether default is entered as a discovery sanction or for failure to

defend.”   Walpert v. Jaffrey, 127 F. Supp. 3d 105, 129 (S.D.N.Y. 2015) (internal

quotation marks omitted). The court may also rely on factual allegations pertaining to

liability contained in affidavits and declarations submitted by the plaintiff. See, e.g.,

Tamarin v. Adam Caterers, Inc., 13 F.3d 51, 54 (2d Cir. 1993); Fustok v.

ContiCommodity Services, Inc., 873 F.2d 38, 40 (2d Cir. 1989). Nonetheless, the court

“must still satisfy itself that the plaintiff has established a sound legal basis upon which

liability may be imposed.” Shld, LLC v. Hall, No. 15-CV-6225, 2017 WL 1428864, at *3

(S.D.N.Y. April 20, 2017) (internal quotation marks omitted); see Finkel, 577 F.3d at 84.




                                              16
     Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 17 of 53




       Once liability has been established, a plaintiff must provide admissible evidence

establishing the amount of damages with reasonable certainty. Transatlantic Marine

Claims Agency, Inc. v. Ace Shipping Corp., Division of Ace Young Inc., 109 F.3d 105,

111 (2d Cir. 1997); see also Lenard v. Design Studio, 889 F. Supp. 2d 518, 527

(S.D.N.Y. 2012) (in an inquest following a default, “[a] plaintiff must . . . substantiate a

claim with evidence to prove the extent of damages”). To assess whether the plaintiff

has articulated a sufficient basis for damages, a court has the discretion, but is not

required, to hold a hearing. See Fed. R. Civ. P. 55(b)(2); Fustok, 873 F.2d at 40. An

inquest into damages may be conducted “on the papers,” without an evidentiary hearing

where there is a sufficient basis on which to make a calculation. See Tamarin v. Adam

Caterers, Inc., 13 F.3d 51, 53-54 (2d Cir. 1993); Maldonado v. La Nueva Rampa, Inc.,

No. 10-CV-8195, 2012 WL 1669341, at *2 (S.D.N.Y. May 14, 2012). Here, the Court

held a hearing, particularly to address a few seeming inconsistencies related to

calculating lost wages, to inquire about Villalta’s emotional distress, and generally to

assess her credibility. 10

                                         Liability

       Accepting the allegations of Villalta’s complaint as true, and supplemented by the

affidavits and declarations of record, Villalta has established JSB’s liability for sex

discrimination under Title VII, and both Defendants’ liability for gender discrimination

under the NYCHRL.




10
  The Court found Villalta to be credible overall. The inconsistencies related to lost
wages calculations were attributable to counsel, not Ms. Villalta. The Court asked for
and received a revised damages chart and calculation. (Dkt. 124-1.)
                                            17
     Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 18 of 53




A.     Title VII Violation

       Under Title VII, it is unlawful for “an employer … to discriminate against any

[employee] with respect to … sex.”        42 U.S.C. § 2000e-2(a)(1).     “[T]he kinds of

workplace conduct that may be actionable under Title VII … include ‘[u]nwelcome

sexual advances, requests for sexual favors, and other verbal or physical conduct of a

sexual nature.’” Redd v. New York State Division of Parole, 678 F.3d 166, 175 (2d Cir.

2012) (alterations and omission in original) (quoting Meritor Savings Bank, FSB v.

Vinson, 477 U.S. 57, 65, 106 S. Ct. 2399, 2404 (1986)). Sexual harassment in the

workplace violates Title VII's prohibition against sex discrimination when it fits into

either of two paradigms: hostile work environment or quid pro quo sexual harassment.

Pelgrift v. 335 W. 41st Tavern Inc., No. 14-CV-8934, 2017 WL 4712482, at *10 (S.D.N.Y.

Sept. 28, 2017). Villalta’s allegations establish both.

       The hostile work environment paradigm of sexual harassment under Title VII

requires a plaintiff to establish both “objective and subjective elements: the misconduct

shown must be ‘severe or pervasive enough to create an objectively hostile or abusive

work environment,’ and the victim must also subjectively perceive that environment to

be abusive.” Alfano v. Costello, 294 F.3d 365, 374 (2d Cir. 2002) (quoting Harris v.

Forklift Systems, Inc., 510 U.S. 17, 21, 114 S. Ct. 367, 370 (1993)). Among the factors

courts consider are “the frequency of the discriminatory conduct; its severity; whether it

is physically threatening or humiliating, or a mere offensive utterance; and whether it

unreasonably interferes with [the] employee's work performance.” Harris, 510 U.S. at

23, 114 S. Ct. at 371.




                                            18
    Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 19 of 53




      “As a general rule, incidents must be more than ‘episodic; they must be

sufficiently continuous and concerted in order to be deemed pervasive.’” Alfano, 294

F.3d at 374 (quoting Perry v. Ethan Allen, Inc., 115 F.3d 143, 149 (2d Cir. 1997)).

“However, a single act can create a hostile work environment if it in fact works a

transformation of the plaintiff’s workplace.” Feingold v. New York, 366 F.3d 138, 150

(2d Cir. 2004) (internal quotation marks and brackets omitted). “While the standard for

establishing a hostile work environment is high,” the Second Circuit has “repeatedly

cautioned against setting the bar too high, noting that while a mild, isolated incident

does not make a work environment hostile, the test is whether the harassment is of

such quality or quantity that a reasonable employee would find the conditions of her

employment altered for the worse.”        Id. (internal quotation marks and brackets

omitted).

      An entity employer, such as JSB, may be held vicariously liable for a hostile

environment created by a supervisor, such as Barkats, defined as anyone

“‘empowered by the employer to take tangible employment actions against the victim.’”

Hernandez v. Premium Merchant Funding One, LLC, No. 19-CV-1727, 2020 WL

3962108, at *12 (S.D.N.Y. July 13, 2020) (quoting Vance v. Ball State University, 570

U.S. 421, 450, 133 S. Ct. 2434, 2454 (2013)); see also Pelgrift, 2017 WL 4712842 at

*10 (“A corporation can be held vicariously liable for a hostile environment created by a

supervisor with authority over the employee where the harassment results in a tangible

undesirable employment action, such as discharge or demotion”).

      The second paradigm, quid pro quo sexual harassment, “refers to situations in

which ‘submission to or rejection of [unwelcome sexual] conduct by an individual is used



                                           19
    Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 20 of 53




as the basis for employment decisions affecting such individual …. It is enough to show

that the supervisor used the employee’s acceptance or rejection of his advances as the

basis for a decision affecting the compensation, terms, conditions or privileges of the

employee’s job.’”    Perks v. Town of Huntington, 251 F. Supp. 2d 1143, 1154-55

(E.D.N.Y. 2003) (alteration in original) (quoting Karibian v. Columbia University, 14 F.3d

773, 777-78 (2d Cir. 1994)). Employers are strictly liable for quid pro quo harassment

committed by supervisors. Vance, 570 U.S. at 424, 133 S. Ct. at 2439; Perks, 251 F.

Supp. 2d at 1155 (citing earlier Supreme Court cases).

       The requirements of both paradigms are easily met here.            It is difficult to

imagine a more “severe or pervasive” form of harassment than that described in

Plaintiff’s allegations, or a more prototypical example of quid pro quo. Barkats, the

managing partner of JSB, regularly denigrated female employees, as set forth by

former office manager Spinelli, and coerced sex for employment, as he did with both

Shivecharan and Villalta. With respect to Villalta specifically, Barkats interviewed her

while forcing her to strip completely naked to display her “obedience” to him, and

coerced her to perform oral sex and engage in sexual intercourse as a precondition to

receiving a job offer. On Villalta’s first day at work, Barkats again coerced Villalta into

having sex with him, choked and threatened her, and directed her to get tested for

sexually transmitted diseases as a condition for continuing her job. And, when Villalta

stopped working for Defendants, Barkats continued to harass her through text

messages and social media, threatening to expose her sexually on the internet.

Although it should go without saying, Villalta perceived Barkats’ actions as abusive.




                                            20
    Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 21 of 53




         Villalta also has established a claim of constructive discharge by virtue of

Barkats’ conduct. A constructive discharge claim requires a plaintiff to show that her

employer “rather than discharging [her] directly, intentionally create[d] a work

atmosphere so intolerable that [she was] forced to quit involuntarily.” Terry v. Ashcroft,

336 F.3d 128, 151-52 (2d Cir. 2003).        The inquiry is an objective one examining

whether working conditions “bec[a]me so intolerable that a reasonable person in [the

plaintiff’s] position would have felt compelled to resign.” Pennsylvania State Police v.

Suders, 542 U.S. 129, 141, 124 S. Ct. 2342, 2351 (2004). “Constructive discharge

claims face a ‘demanding’ standard, Miller v. Praxair, Inc., 408 F. App’x 408, 410 (2d

Cir. 2010) (summary order), ‘even higher than that required to prevail on a hostile

environment claim,’ Mandel v. Champion International Corp., 361 F. Supp. 2d 310, 327

(S.D.N.Y. 2005).” Pryor v. Jaffe & Asher, LLP, 992 F. Supp. 2d 252, 262 (S.D.N.Y.

2014).     Villalata, however, unquestionably has met that standard here, having

demonstrated conduct by her employer that far exceeds other transgressions that have

been sufficient to establish constructive discharge. See, e.g., Munson v. Diamond, No.

15-CV-425, 2017 WL 4863096, at *3, *5 (S.D.N.Y. June 1, 2017), (holding that

supervisor’s multiple sexual propositions and improper touching were “sufficient to

make out a hostile environment-constructive discharge claim”), R. & R. adopted, 2017

WL 4862789 (S.D.N.Y. Oct. 26, 2017); Pryor, 992 F. Supp. 2d at 261-62 (finding

allegation that plaintiff “felt obliged to resign” after supervisor “subjected her to sexual

advances and made several forcible attempts to kiss her” was sufficient to state a

claim for constructive discharge).




                                             21
     Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 22 of 53




       Because Barkats is the owner, founder, and managing partner of JSB, JSB is

vicariously liable for Barkats’ quid pro quo harassment and creation of a hostile work

environment. Pelgrift, 2017 WL 4712482, at *6 (citing Redd, 678 F.3d at 182). And

having defaulted, JSB is unable to meet its burden to establish an affirmative defense.

See Martinez v. Alimentos Saludables Corp., No. 16-CV-1997, 2017 WL 5033650, at

*8 n.6 (E.D.N.Y. Sept. 22, 2017) (“Since defendants have defaulted, they have not

availed themselves of any of the affirmative defenses provided by statute”). Defendant

JSB is therefore liable to Villalta for sex discrimination in violation of Title VII.

B.     NYCHRL Violation

       Villalta also has established gender discrimination claims under the NYCHRL,

which applies as she worked for Defendants in Manhattan.

       “[C]ourts must analyze NYCHRL claims separately and independently from any

federal and state law claims.” Mihalik v. Credit Agricole Cheuvreux North America, Inc.,

715 F.3d 102, 109 (2d Cir. 2013).          Under the NYCHRL, discrimination claims are

construed liberally in favor of plaintiffs to the extent that such a construction is

reasonably possible. MacAlister v. Millenium Hotels & Resorts, No. 17-CV-6189, 2018

WL 5886440, at *8 (S.D.N.Y. Nov. 8, 2018) (citing Albunio v. City of New York, 16

N.Y.3d 472, 477-78, 922 N.Y.S.2d 244, 246 (2011)). That is, “unlike the federal statutes

and the NYSHRL, ‘the NYCHRL does not require either materially adverse employment

actions or severe and pervasive conduct.’” Id. (quoting Mihalik, 715 F.3d at 114).

       While the NYCHRL does not serve as a “general civility code,” a showing that

“‘the plaintiff was treated less well because of a discriminatory intent’ would suffice.” Id.

(quoting Workneh v. Super Shuttle International, Inc., No. 15-CV-3521, 2016 WL



                                               22
    Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 23 of 53




5793744, at *9 (S.D.N.Y. Sept. 30, 2016)). Villalta has amply alleged that she was

“treated less well” than her male counterparts as her job offer and continued

employment were conditioned upon acquiescing to Barkats’ sexual assault.         Villalta

therefore has met her burden in establishing a prima facie case of NYCHRL gender

discrimination.

       The NYCHRL does not distinguish quid pro quo claims from hostile work

environment ones, focusing instead on “unequal treatment based on gender.” Setty v.

Fitness, No. 17-CV-6504, 2018 WL 8415414, at *8 (E.D.N.Y. Dec. 18, 2018) (citing

Mihalik, 715 F.3d at 114), R. & R. adopted sub nom. Setty v. Synergy Fitness, 2019 WL

1292431 (E.D.N.Y. March 21, 2019). Nonetheless, a quid pro quo claim is actionable

under the NYCHRL as long as the plaintiff has received unequal treatment based on her

gender. Mihalik, 715 F.3d at 114.

       Unlike Title VII, NYCHRL provides for individual liability. See Pelgrift, 2017 WL

4712482 at *13 (citing Rodriguez v. Express World Wide, LLC, No. 12-CV-4572, 2014

WL 1347369, at *4 (E.D.N.Y. Jan. 16, 2014)); see generally N.Y.C. Admin Code §§ 8-

102 (defining “employer” broadly to include natural persons) and 8-107(1)(a) (defining

“unlawful discriminatory practice” as actionable against “any employer or an employee

or agent thereof”).   Individuals may be liable under the NYCHRL for discrimination

regardless of possessing any decision-making power; they need only “‘participate in the

conduct giving rise to a discrimination claim.’” Green v. N.Y.C. Transit Authority, No.

15-CV-8204, 2020 WL 5632743, at *11 (S.D.N.Y. Sept. 21, 2020) (quoting Feingold,

366 F.3d at 158-59). Here, Barkats directly participated in the conduct giving rise to




                                          23
    Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 24 of 53




Villalta’s claims. As such, Barkats is directly and individually liable. Accordingly, both

Defendants are jointly and severally liable for violating the NYCHRL.

                                         Damages

       Villalta seeks an award consisting of three types of damages: economic,

emotional distress, and punitive. She is entitled to all three.

       “Under Title VII, victims of employment discrimination are entitled to reasonable

damages that would make the plaintiff whole for injuries suffered on account of unlawful

employment discrimination.” Munson, 2017 WL 4863096 at *7 (internal quotation marks

and brackets omitted). Such damages may include compensation for economic loss

and for pain and suffering, and are also available under the NYCHRL. Id.; see also

Moore v. Houliahan’s Restaurant, No. 07-CV-3129, 2011 WL 2470023, at *4 (E.D.N.Y.

May 10, 2011) (“Title VII … and [the] NYCHRL entitle a plaintiff to compensatory

damages for pecuniary loss as well as pain and suffering”).

       Title VII places a sliding cap on non-economic compensatory and punitive

damages based on employer size, with the lowest damages amount capped at $50,000

for employers of between fifteen and 100 employees, ranging upward to $300,000 for

employers with 500 or more employees. 42 U.S.C. § 1981a(b)(3). While Title VII limits

the amount of damages that can be awarded, the NYCHRL does not; as a result, courts

allocate damages exceeding Title VII’s cap to the NYCHRL when pleaded

simultaneously. See Gutierrez v. Taxi Club Management, Inc., No. 17-CV-0532, 2018

WL 3432786, at *6, *10 (E.D.N.Y. June 25, 2018) (collecting cases and awarding non-

economic compensatory and punitive damages exceeding Title VII cap under the

NYCHRL), R. & R. adopted, 2018 WL 3429903 (E.D.N.Y. July 16, 2018).



                                             24
     Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 25 of 53




A.     Economic Damages

       A victim of employment discrimination is entitled to reasonable damages to make

her “‘whole for injuries suffered on account of unlawful employment discrimination.’”

Greenway v. Buffalo Hilton Hotel, 143 F.3d 47, 54 (2d Cir. 1998) (quoting Albermarle

Paper Co. v. Moody, 422 U.S. 405, 418, 95 S. Ct. 2362, 2372 (1975)). Two forms of

economic damage are back pay (what is owed for the past) and front pay (what is owed

for the future). Villalta does not seek front pay. Rather, she seeks only back pay with

interest.

       1.     Back Pay

       “‘Back pay is a specific remedy for unlawful discrimination under Title VII,’ and is

also available … under the NYCHRL.” Garcia v. Comprehensive Center, LLC, No. 17-

CV-8970, 2019 WL 8274296, at *5 (S.D.N.Y. Nov. 21, 2019) (quoting Najnin v. Dollar

Mountain, Inc., No. 14-CV-5758, 2015 WL 6125436, at *2 (S.D.N.Y. Sept. 25, 2015));

see 42 U.S.C. § 2000e-5(g)(1). Although, within their discretion, courts generally award

back pay in employment discrimination cases absent special circumstances.             See

Carrero v. New York City Housing Authority, 890 F.2d 569, 580 (2d Cir. 1989) (“An

award of back pay is the rule, not the exception”).

       Back pay is generally calculated as “‘an amount equal to the wages the

employee would have earned from the date of discharge to the date of reinstatement.’”

Noel v. New York State Office of Mental Health Central New York Psychiatric Center,

697 F.3d 209, 213 (2d Cir. 2012) (quoting United States v. Burke, 504 U.S. 229, 239,

112 S. Ct. 1867, 1873 (1992)). “Where, as here, reinstatement is not requested (or not

possible), the plaintiff’s entitlement to back pay is generally reduced or eliminated when



                                            25
    Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 26 of 53




she obtains, or could have obtained, paid employment elsewhere.” Munson, 2017 WL

4863096 at *7; see 42 U.S.C. § 2000e-5(g)(1) (“Interim earnings or amounts earnable

with reasonable diligence … shall operate to reduce the back pay otherwise allowable”).

“The same standards used to award … back pay in Title VII discrimination cases also

apply to cases arising under … [the] NYCHRL.” Becerril v. East Bronx NAACP Child

Development Center, No. 08-CV-10283, 2009 WL 2611950, at *3 (S.D.N.Y. Aug. 18,

2009) (citing Shannon v. Fireman’s Fund Insurance Co., 136 F. Supp. 2d 225, 228 n.4

(S.D.N.Y. 2001)), R. & R. adopted, 2009 WL 2972992 (S.D.N.Y. Sept. 17, 2009).

      A plaintiff cannot stand idly by once she has left her employer. Rather, she “has

the duty to exercise reasonable diligence in mitigating damages by seeking alternative

employment.” Reed v. A.W. Lawrence & Co., 95 F.3d 1170, 1182 (2d Cir. 1996). “This

obligation,” however, “is not an onerous one, and there is no requirement that a plaintiff

be successful in obtaining comparable work, only that … she make[ ] a good faith effort

to do so.” Nanjin, 2015 WL 6125436 at *2; accord Dailey v. Societe Generale, 108 F.3d

451, 456 (2d Cir. 1997). To satisfy the duty to mitigate, the plaintiff “need not go into

another line of work, accept a demotion, or take a demeaning position.” Ford Motor Co.

v. Equal Employment Opportunity Commission, 458 U.S. 219, 231, 102 S. Ct. 3057,

3065 (1982). However, if the plaintiff accepts employment, even if not comparable, the

new earnings are subtracted from the back pay award. See 42 U.S.C. § 2000e-5(g)(1).

      Here, as explained by Villalta and confirmed in her therapist’s treatment notes,

Villalta experienced ongoing trauma and emotional suffering attributed to Barkats’

assault and harassment. Villalta dropped out of college and was in and out of jobs

following her ordeal with Barkats. She persisted, however, both obtaining certification



                                           26
     Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 27 of 53




as a medical assistant, and repeatedly looking for and finding jobs after previous ones

came to an end and she struggled with low self-esteem, anxiety, depression, and

suicidal thoughts. Some of the jobs Villalta was able to secure paid more than she

would have earned on a weekly basis at JSB. But mostly they did not.

       The Court finds that Villalta fulfilled her obligation to mitigate damages and that

she should not be penalized for obtaining jobs that paid less than what JSB had paid,

for leaving jobs because of her emotional trauma and distrust of male bosses, or for the

limited periods of unemployment between jobs.        See Bergerson v. New York State

Office of Mental Health, Central New York Psychiatric Center, 526 F. App’x 109, 111

(2d Cir. 2013) (“a voluntary quit does not toll the back pay period when it is motivated by

unreasonable working conditions or an earnest search for better employment” (internal

quotation marks omitted)); Kamiel v. Hai Street Kitchen & Co, LLC, No. 19-CV-5336,

2020 WL 1916534, at *4 (S.D.N.Y. March 17, 2020) (though at a lower salary, “Plaintiff

properly mitigated her damages by finding new employment after 20 weeks”), R. & R.

adopted, 2020 WL 1911193 (S.D.N.Y. April 20, 2020); Warnke v. CVS Corp., 265

F.R.D. 64, 67 (E.D.N.Y. 2010) (describing, in general, the “lowered sights doctrine,”

wherein a plaintiff is required to lower her sights in order to mitigate her losses, and an

employer who is liable under Title VII bears the burden of showing that, notwithstanding

this rule, the plaintiff failed to mitigate).

       As set forth in the statement of facts, Villalta’s lost wages are calculated to be

$22,922.31. (Dkt. 124-1.) Villalta is entitled to a back pay award in that amount.




                                                27
    Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 28 of 53




      2.     Pre-Judgment Interest

      Both Title VII and the NYCHRL authorize courts to award pre-judgment interest

on back pay awards. Setty, 2018 WL 8415414 at *18. An award of pre-judgment

interest on a plaintiff’s back pay award is appropriate “‘because it serves to compensate

the plaintiff for loss of the use of money wrongfully withheld [because of defendants’

discrimination].’” Rodriguez, 2014 WL 1347369 at *7 (alteration in original) (quoting

Thomas v. iStar Financial Inc., 508 F. Supp. 2d 252, 264 (S.D.N.Y. 2007)).

Consequently, to the extent that damages awarded to the plaintiff represent

compensation for lost wages, “it is ordinarily an abuse of discretion not to include pre-

judgment interest.” Id. (emphasis added) (quoting Gierlinger v. Gleason, 160 F.3d 858,

873 (2d Cir. 1998)).

      When calculating pre-judgment interest on discrimination claims “based on

violations of both federal and state law, courts in this circuit uniformly have applied a

federal interest rate, most commonly based on the average rate of return on one-year

Treasury bills … for the relevant time period.” Id. (citing Thomas, 508 F. Supp. 2d at

264). As Villalta’s claim arose under both federal and local New York City laws, the

appropriate rate of interest “is the federal interest rate based on the average rate of

return on one-year Treasury bills for the relevant time period between the time the claim

[arose in this case] until the entry of judgment pursuant to 28 U.S.C. § 1961(a).” Id.

(alteration in original) (citing Thomas, 508 F. Supp. 2d at 264) (in turn citing Levy v.

Powell, No. 00-CV-4499, 2005 WL 1719972, at *3 (E.D.N.Y. July 22, 2005)). Interest

should then be compounded annually. Id. at *7 n.6 (citing Joseph v. HDMJ Restaurant,

Inc., No. 09-CV-240, 2013 WL 4811225, at *15 (E.D.N.Y. Sept. 9, 2013)).



                                           28
     Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 29 of 53




       Plaintiff’s counsel has provided the average one-year Treasury bills rate from

October 31, 2014, through October 31, 2018, based on daily changes to the same.

(Dkts. 124 at 1-2, 124-2.)    That figure is 1.014%. (Dkt. 124-1.) Compounded interest

for the relevant period is $1,430.54. 11 Accordingly, the total back pay that should be

awarded, inclusive of pre-judgment interest, is $24,352.85. 12

B.     Emotional Distress Damages

       Compensatory damages may also include damages for emotional harm.

Although “[a]wards for mental and emotional distress are inherently speculative … a

legal system [nevertheless] has an obligation to ensure that such awards for intangibles

be fair, reasonable, predictable, and proportionate.” Ravina v. Columbia University, No.

16-CV-2137, 2019 WL 1450449, at *11 (S.D.N.Y. March 31, 2019) (Abrams, J.)

(alterations and omission in original) (quoting Stampf v. Long Island Railroad Co., 761

F.3d 192, 205 (2d Cir. 2014)).      The Second Circuit recognizes three categories of

damages for emotional distress: (1) garden variety; (2) significant; and (3) egregious.

Sooroojballie v. Port Authority of New York & New Jersey, 816 F. App’x 536, 546 (2d

Cir. 2020).

       “Garden-variety” claims are those in which “‘the evidence of mental suffering is

generally limited to the testimony of the plaintiff, who describes his or her injury in vague

or conclusory terms.’”       Ravina, 2019 WL 1450449 at *11 (quoting Emamian v.

Rockefeller University, No. 07-CV-3919, 2018 WL 2849700, at *16 (S.D.N.Y. June 8,


11
   Villalta appropriately used a mid-point date of October 30, 2016, for calculation of the
interest total.
12
   The revised damages schedule calculation of the total amount of lost wages plus
interest is off by one cent, likely due to rounding differences. (Dkt. 124-1.)

                                             29
     Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 30 of 53




2018)).   Relatively recent decisions describe such claims as “‘generally merit[ing]

$30,000 to $125,000 awards.’” Id. (alteration in original) (quoting Emamian, 2018 WL

2849700 at *16; and then citing, e.g., Duarte v. St. Barnabas Hospital, 341 F. Supp. 3d

306, 321-22 (S.D.N.Y. 2018) (granting a remittitur of a compensatory damages award

from $624,000 to $125,000 where the “[p]laintiff’s vague and subjective complaints of

insomnia, lower self-esteem, depression, anxiety, and stomach aches and headaches –

unsupported by medical corroboration – establish[ed] no more than ‘garden-variety’

emotional distress”) (alterations in original)).

       “Significant” emotional distress claims “‘are based on more substantial harm or

more offensive conduct, are sometimes supported by medical testimony and evidence,

evidence of treatment by a healthcare professional and/or medication, and testimony

from other, corroborating witnesses.’”       Ravina, 2019 WL 1450449 at *11 (quoting

Emamian, 2018 WL 2849700 at *16; Duarte, 341 F. Supp. 3d at 320).                  These

“significant” claims “typically support damages awards ranging from $50,000 to

$200,000, though greater awards may be appropriate under some circumstances.” Id.

(citing, e.g., Lore v. City of Syracuse, 670 F.3d 127, 177-180 (2d Cir. 2012) (upholding

“significant” compensatory damages award of $250,000 for reputational harm and

emotional distress where evidence included evidence of medical treatment as well as

testimony from the plaintiff and her mother that she suffered from “tension headaches,

abdominal pain, insomnia, anxiety, and depression”)); see also Sooroojballie, 816 F.

App’x at 546 (“In cases with ‘significant’ emotional distress claims, awards usually range

from $50,000.00 to $200,000.00, but [c]ourts have, in some instances, upheld awards

exceeding $200,000.00” (alteration in original) (internal quotation marks omitted));



                                              30
    Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 31 of 53




Emamian, 2018 WL 2849700 at *17 (granting remittitur of an emotional distress award

from $2,000,000 to $200,000 under the NYCHRL where evidence consisted of

“[p]laintiff’s own testimony regarding her mental state, her trichotillomania and physical

manifestations of her emotional suffering,” as well as “corroborative medical testimony”

(alteration in original)); Gutierrez, 2018 WL 3432786 at *10 (awarding $130,000 in

emotional distress damages under the New York State Human Rights Law and the

NYCHRL where plaintiff testified that she “cried at work, had migraine headaches,

routinely felt nauseous, vomited, had trouble sleeping, suffered from stress and anxiety,

overate, and felt a general sensation of helplessness”); Bouveng v. NYG Capital LLC,

175 F. Supp. 3d 280, 328-34 (S.D.N.Y. 2016) (granting a remittitur of a $500,000

compensatory damages award on a sexual harassment claim under the NYCHRL to

$150,000 where there was evidence of “significant” sexual harassment, but the

evidence of emotional distress was limited to plaintiff’s testimony).

       Lastly, “‘egregious emotional distress claims generally involve either outrageous

or shocking discriminatory conduct or a significant impact on the physical health of the

plaintiff.’” Ravina, 2019 WL 1450449 at *12 (quoting MacMillan v. Millennium Broadway

Hotel, 873 F. Supp. 2d 546, 560 (S.D.N.Y. 2012)). Awards for “egregious” claims “can

far exceed $200,000, with awards of over $1 million reserved for the most egregious

cases.” Id. (citing Turley v. ISG Lackawanna, Inc., 774 F.3d 140, 163 (2d Cir. 2014)

(upholding an award of $1.32 million in compensatory damages for a “unique” case

under Title VII, the New York State Human Rights Law, and a common law tort claim for

intentional infliction of emotional distress, involving “extreme racial harassment in the




                                            31
     Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 32 of 53




workplace,” while “acknowledg[ing] that the jury's compensatory award tests the

boundaries of proportionality and predictability”) (alteration in original)).

       “Important factors in assessing an appropriate amount to award for emotional

suffering include ‘the amount, duration, and consequences of [the claimant’s] emotional

distress.’”   Jowers v. DME Interactive Holdings, Inc., No. 00-CV-4753, 2006 WL

1408671, at *12 (S.D.N.Y. May 22, 2016) (alteration in original) (quoting Kuper v.

Empire Blue Cross & Blue Shield, No. 99-CV-1190, 2003 WL 359462, at *14 (S.D.N.Y.

Feb. 18, 2003)); see Sooroojballie, 816 F. App’x at 547-48 (observing that plaintiff’s

evidence did not contain “prolonged mental harm or negative, long-term prognosis that

is typically present in cases with awards around $500,000,” and ordering remittitur of

$2.16 million jury award for emotional distress to $250,000).

       Here, the Court has no difficulty in concluding that an award of “egregious”

emotional harm damages is appropriate. To recap: Barkats twice sexually assaulted

Villalta in the workplace, coercing her into performing oral sex and engaging in sexual

intercourse – once as a condition for her to obtain her job, and a second time on her

first day of work to demonstrate what would continue to be expected of Villalta if she

wanted to keep her job. Barkats choked Villalta and told her that she belonged to him.

These physical assaults were followed by ongoing harassment carried out through text

messages and social media posts, including Barkats’ threat to disseminate revenge

porn depicting Villalta and his multiple attempts to purchase Villalta’s testimony. (Villalta

Decl. ¶ 15 and Ex. B.)

       Villalta’s emotional trauma was severe and long, persisting to the present, even

after more than six years since the physical assaults. Villalta treated with a therapist,



                                              32
    Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 33 of 53




albeit sporadically and for a brief period less than half a year, who confirmed that she

suffered from paranoia, anxiety, depression, and alcoholic episodes when attempting to

cope with Barkats’ assault and abuse. (Urban Decl. Ex. A at 1, 2, 4.) She had trouble

maintaining employment, particularly due to her fear of working for a male superior.

Villalta resorted to self-harm, thrice cutting herself, and experienced suicidal ideations

after feeling as though all hope was lost. (Villalta Decl. ¶¶ 7, 11-12, 19.) She ate to

relieve stress, gained over thirty pounds, and then underwent surgery to remove that

weight in attempting to mentally recover and repair her self-worth. (Villalta Decl. ¶¶ 10,

18-19.) In short, Villalta has suffered extensive and ongoing mental and physical harm.

      Of course there are limits to, and limited evidence of, what Villalta has

experienced. She does not claim to have attempted suicide. She did not go for in-

patient treatment at any facility, and she only treated with a therapist for a short time.

She does not purport to be taking any medications, although she did resort to self-

medication through alcohol and other destructive behavior. Villalta did not submit a

diagnosis or opinion from a mental health professional of any severe chronic condition,

such as post-traumatic stress syndrome (“PTSD”).        Under these circumstances, an

emotional distress award of $1 million is excessive.

      Indeed, cases with relatively similar combinations of egregious conduct, harm

inflicted, and level of corroboration have yielded emotional distress awards of far more

modest amounts. See, e.g., Antoine v. Brooklyn Maids 26, Inc., 489 F. Supp. 3d 68, 78-

79, 99-100 (E.D.N.Y. 2020) (finding that emotional distress award of $200,000 “strikes a

proper balance between the traumatic abuse plaintiff suffered and the near-complete

absence of corroborating evidence” where defendant employer, who defaulted, made



                                           33
    Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 34 of 53




repeated sexual advances, coerced plaintiff into having sex, withheld pay in retaliation

for plaintiff’s request to maintain professional relationship, and ultimately threw plaintiff

against a wall, choked her, and told her never to come back); Garcia, 2019 WL 8274296

at *8 (awarding $175,000 in emotional distress damages to plaintiff who “suffered

physical violence, harassment, and discrimination for more than a year, leading to

psychological treatment” including therapy and medication for diagnoses of PTSD and

major depressive disorder), R. & R. adopted, 2020 WL 1435002 (S.D.N.Y. March 24,

2020); Gutierrez, 2018 WL 3432786 at *9-10 (recommending $130,000 emotional

distress award where plaintiff endured severe and intense sexually harassing behavior

that caused her migraine headaches, nausea, vomiting, sleep disorders, and anxiety

lasting for over eighteen months); Mayo-Coleman v. American Sugar Holdings, Inc., No.

14-CV-79, 2018 WL 2684100, at *3, *5 (S.D.N.Y. June 5, 2018) (reducing emotional

distress award from $1.7 million to $500,000 as “the greatest amount that can be

awarded without being excessive” where plaintiff had both psychological and physical

manifestations resulting from extreme sexual harassment).

       In another recent case, Angulo v. 36th Street Hospitality LLC, No. 19-CV-5075,

2020 WL 4938188, at *2-5 (S.D.N.Y. July 31, 2020), R. & R. adopted, 2020 WL

4936961 (S.D.N.Y. Aug. 24, 2020), the girlfriend of a restaurant owner encouraged their

family’s babysitter – the plaintiff – to apply for a job as waitress, which she did. Several

months into her employment, the plaintiff attempted suicide as the result of trying to

cope with an earlier sexual assault that did not involve her employer.          After being

hospitalized, the plaintiff returned to work at the restaurant. Several months later, while

babysitting the owner’s daughter, the owner plied her with alcohol, forced her to have



                                             34
     Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 35 of 53




oral sex, raped her, and sexually harassed her for the ensuing three weeks while she

continued to work at the restaurant.        The plaintiff then attempted suicide two more

times, quit her job, and attended in-patient and out-patient treatment programs and

therapy over the next two years. She later regularly saw a psychiatrist and was treated

and took medication for PTSD, binge eating disorder, bipolar disorder, and borderline

personality disorder. When the plaintiff brought an action for sexual discrimination, the

restaurant owner never appeared, resulting in a default judgment. As of the inquest, the

plaintiff continued to experience panic attacks, distrust of others, and self-cutting, and

she remained under the care of and regular treatment by a psychiatrist and therapist.

       The Court sets forth the facts of Angulo in some detail because the court in that

case declined to award the $750,000 in emotional harm damages requested by the

plaintiff and instead awarded $300,000. 2020 WL 4938188 at *13-14. In doing so, the

court reviewed “other cases in which the plaintiff suffered a sexual assault” and found

they “reflect[ed] a trend of awarding emotional distress damages ‘in the low-to-mid

hundreds of thousands of dollars.’” Id. at *13 (quoting Offei v. Omar, No. 11-CV-4283,

2012 WL 2086294, at *5 (S.D.N.Y. May 18, 2012) (collecting cases awarding emotional

distress damages of $100,000 to $500,000)). That is notable, because the facts in

Angulo include several corroborating indicia of deep, debilitating, and lasting emotional

harm not present here (e.g., actual suicide attempts, ongoing psychiatric treatment,

official diagnosis of PTSD and other disorders) even though the plaintiff there was the

victim of sexual assault similar to Villalta.

       Despite those differences, the Court finds that a substantial award of emotional

distress damages is appropriate here. At the inquest hearing, Villalta gave credible



                                                35
    Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 36 of 53




testimony of her mental health struggles and the lasting nature of her conditions

attributed to Defendants’ egregious discriminatory acts.              Barkats’ years-long

harassment following two sexual assaults is “‘outrageous [and] shocking discriminatory

conduct,’” which has had “‘significant impact on the physical health of the plaintiff.’”

Ravina, 2019 WL 1450449 at *12 (quoting MacMillan, 873 F. Supp. 2d at 560).

       Indeed, Villalta’s experience here is far more severe than the plaintiff’s in Ravina.

There, Judge Abrams ordered remittitur of a $750,000 emotional distress damages

award down to $500,000 where the plaintiff suffered “significant” but not “egregious”

retaliation based on sex that did not involve any allegations of sexual assault. Id. at

*12-13. It is difficult to justify a lesser award here given the egregious conduct to which

Villalta was subjected. That said, unlike here, the plaintiff’s testimony of her severe and

lasting emotional distress in Ravina was corroborated by testimony from her

psychiatrist. Additionally, Ravina involved remittitur of a jury verdict, by which the court

reduced the emotional distress damages award to the “‘maximum amount that would be

upheld … as not excessive.” Id. at *13 (omission in original) (quoting Emanian, 2018

WL 2849700 at *19).

       The Court acknowledges that not all of Villalta’s emotional difficulties can be one-

hundred percent attributed to Barkats. As the treatment notes of her therapist reflect,

Villalta suffered low self-esteem and depression from earlier events. (Dkt. 122-1 at 5,

7.) And, at the hearing, Villalta testified that starting at the age of fourteen, she entered

into a romantic relationship with a man ten years older than her; although Villalta did not

view the relationship as abusive, others did based on their ages.




                                             36
     Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 37 of 53




       That said, “it is hornbook law that the wrongdoer takes his victim as he finds

h[er].” Gilbert v. Pan American World Airways, Inc., No. 85-CV-4157, 1989 WL 59623,

at *1 (S.D.N.Y. June 2, 1989) (declining to reduce the jury’s award for emotional

distress damages based on prior life experience that “undoubtedly added to the

emotional distress she felt”); see also Stampf, 761 F.3d at 207 n.5 (“a defendant must

take a plaintiff as [he] finds [her] and, therefore, is responsible for the harm [he] inflicts

on a person even if that harm is exacerbated by the person’s unknown infirmities”

(internal quotation marks omitted)); Gorman v. Prudential Lines, Inc., 637 F. Supp. 879,

882 (S.D.N.Y. 1986) (“a tort-feasor must take the victim as it finds him, and is

responsible for any aggravation or acceleration of an existing disease or infirmity if the

defendant’s breach of duty played any part, even the slightest, in producing the injury”

(internal quotation marks omitted)). Moreover, Villalta’s earlier childhood experiences

pale in comparison to the abuse inflicted on her by Barkats, and Defendants have

submitted nothing to the contrary.       Accordingly, while taking Villalta’s pre-existing

mental health status into account, the Court finds that it does not significantly reduce

damages due for emotional harm caused by Barkats.

       Taking all relevant considerations into account as set forth above, the Court

recommends awarding emotional distress damages in the amount of $350,000.

C.     Punitive Damages

       “‘Punitive damages are a discretionary moral judgment that the defendant has

engaged in conduct that is so reprehensible that it warrants punishment.’” Garcia, 2019

WL 8274296 at *8 (quoting Wiercinski v. Mangia 57, Inc., 787 F.3d 106, 115 (2d Cir.

2015)). The purpose of punitive damages is “‘to punish the defendant and to deter him



                                             37
    Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 38 of 53




and others from similar conduct in the future.’” Lee v. Edwards, 101 F.3d 805, 809 (2d

Cir. 1996) (quoting Vasbinder v. Scott, 976 F.2d 118, 121 (2d Cir. 1992)).

       Under Title VII, a plaintiff may recover punitive damages if she demonstrates that

the defendant “engaged in a discriminatory practice or discriminatory practices with

malice or with reckless indifference to the federally protected rights of an aggrieved

individual.” 42 U.S.C. § 1981a(b)(1). “‘The terms “malice” or “reckless indifference”

pertain to the employer’s knowledge that it may be acting in violation of federal law, not

its awareness that it is engaging in discrimination.’” Garcia, 2019 WL 8274296 at *9

(quoting Kolstad v. American Dental Association, 527 U.S. 526, 535, 119 S. Ct. 2118,

2124 (1999)). “The employer’s state of mind may be ‘inferred from the circumstances,’

Manzo v. Sovereign Motor Cars, Ltd., No. 08-CV-1229, 2010 WL 1930237, at *2

(E.D.N.Y. May 11, 2010), aff’d, 419 F. App’x 102 (2d Cir. 2011), and ‘egregious or

outrageous acts may serve as evidence supporting an inference’ of the employer’s

motive or intent[,] Kolstad, 527 U.S. at 538.” Id.

       “‘[T]he standard for determining damages under the NYCHRL is whether the

wrongdoer has engaged in discrimination with willful or wanton negligence, or

recklessness, or a “conscious disregard of the rights of others or conduct so reckless as

to amount to such disregard.”’” Id. (alteration in original) (quoting Chauca v. Abraham,

885 F.3d 122, 124 (2d Cir. 2018)) (relying on certified question resolved in Chauca v.

Abraham, 30 N.Y.3d 325, 334, 67 N.Y.S.3d 85, 91 (2017)). “‘This standard requires “a

lower degree of culpability” than is required for punitive damages under other statutes,

as it “requires neither a showing of malice nor awareness of the violation of a protected

right.”’” Id. (quoting Kreisler v. Humane Society of New York, No. 16-CV-8177, 2018 WL



                                            38
    Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 39 of 53




4778914, at *9 (S.D.N.Y. Oct. 3, 2018)). Moreover, “‘[t]he NYCHRL permits punitive

damages without limitation on the maximum amount.’” Ravina, 2019 WL 1450449 at

*14 (quoting Syrnik v. Polones Construction Corp., 918 F. Supp. 2d 262, 265 (S.D.N.Y.

2013)). “‘Punitive damages are intended not only to punish the tortfeasor but also to

deter future reprehensible conduct.’”   Id. (quoting Chauca, 30 N.Y.3d at 331, 67

N.Y.S.3d at 89).

      There is no formula or objective measure by which to arrive at a particular

amount of punitive damages. Payne v. Jones, 711 F.3d 85, 93 (2d Cir. 2013). In

reviewing an award of punitive damages for excessiveness, however, courts consider

“three guideposts” established by the Supreme Court in BMW of North America, Inc. v.

Gore, 517 U.S. 559, 575, 116 S. Ct. 1589, 1598-99 (1996): “(1) the degree of

reprehensibility of the tortious conduct; (2) the ratio of punitive damages to

compensatory damages, and (3) the difference between this remedy and the civil

penalties authorized or imposed in comparable cases.” Lee, 101 F.3d at 809 (citing

BMW of North America, 517 U.S. at 575, 116 S. Ct. at 1598-99). Courts also review the

punitive damages awards in similar cases in order to gauge whether a particular

punitive award is excessive. Payne, 711 F.3d at 104; Rosas v. Baiter Sales Co. Inc.,

No. 12-CV-6557, 2018 WL 3199253, at *10 (S.D.N.Y. June 29, 2018) (citing Lee, 101 F.

3d at 812).

      As Judge Abrams has explained, “the degree of reprehensibility … ‘is particularly

important and useful because punitive damages are intended to punish, and the

severity of punishment … should vary with the degree of reprehensibility of the

conduct.’” Ravina, 2019 WL 1450449 at *14 (second omission in original) (brackets



                                         39
     Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 40 of 53




omitted) (quoting Payne, 711 F.3d at 100).       “In assessing the reprehensibility of a

defendant’s conduct, the Supreme Court has instructed that courts should ‘consider

whether: the harm caused was physical as opposed to economic; the tortious conduct

evinced an indifference to or reckless disregard of the health and safety of others; the

target of the conduct had financial vulnerability; the conduct involved repeated actions

or was an isolated incident; and the harm was the result of intentional malice, trickery,

or deceit, or mere accident.’” Thomas v. iStar Financial Inc., 652 F.3d 141, 148 (2d Cir.

2011) (brackets omitted) (quoting State Farm Mutual Automobile Insurance Co. v.

Campbell, 538 U.S. 408, 419, 123 S. Ct. 1513, 1521 (2003)).

        All those factors are present here. Barkats’ assault and harassment of Villalta is

reprehensible in its own right. Villalta came to Barkats as a financially vulnerable young

woman, willing to accept a $30,000 annual salary despite being subjected to sexual

assault during her job interview, only to face another sexual assault on her first day of

work.    (Villalta Decl. ¶ 4.)   Barkats’ conduct was violent, willful, malicious, and

intentional. 13 He caused Villalta both physical and lasting psychological harm. Any

“reasonable employer” would have known that he was violating Villalta’s legal rights; all

the more so given that Barkats is an attorney and JSB a law firm.

        It also was hardly isolated. As previously explained, Barkats committed similar

acts of quid quo pro sexual discrimination and harassment just one year prior to his

assaults on Villalta. (Shivecharan Aff. ¶¶ 3-12.) Barkats’ sexual coercion of Villalta and

13
   Plaintiff argues, in part, that the Court should make an express finding of willful or
malicious conduct because “it will streamline Barkats’s almost inevitable future
bankruptcy case and adversary proceeding that Plaintiff will be force to file in that
forum.” (FFCL at 28.) The Court does not base its finding that Barkats acted willfully
and maliciously on Plaintiff’s bankruptcy argument. Rather, the Court’s finding is based
strictly on Barkats’ acts.

                                            40
       Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 41 of 53




Shivecharan are among the more heinous examples of the hostile work environment

Barkats and JSB foisted on all of their female employees, belittling them, criticizing their

looks and dress, instilling fear in them, and reducing them to tears. (Spinelli Aff. ¶¶ 8-

16.)

        Meanwhile, Barkats remains undeterred despite this lawsuit. Rather than owning

up to his transgressions, he fled the country as a fugitive, all the while delaying Villalta’s

case and engaging in dilatory litigation tactics. More pointedly, he has continued to

harass Villalta with texts, threatening to retaliate against her for her ongoing efforts to

obtain a measure of justice. Barkats has even gone so far as to attempt to suborn

perjury, offering Villalta monetary “reward” for testimony that she was wrong.

        Quite simply, Barkats’ depraved conduct warrants significant punitive damages. 14

        Villalta has asked the Court award punitive damages in a 2:1 ratio as measured

against compensatory damages for emotional distress. Having asked for $1 million in

emotional distress damages, Villalta therefore seeks a punitive damages award of $2

million. (FFCL at 28.) Inasmuch as the Court recommends awarding only $350,000 in

emotional distress damages, the punitive damages requested would be a 5.7:1 ratio.

While punitive damage ratios of that magnitude might be permissible in the right case,


14
   As additional justification for hefty punitive damages, Plaintiff asserts that at least
three other persons who wish to remain anonymous have disclosed information about
Barkats, and, in particular, that he continues to practice law in New York despite being a
fugitive, and that he has applied for admission to the bar of Paris, France. (FFCL at 27;
Minkoff Decl. ¶ 3.) While such conduct is troubling, the Court does not find it an
appropriate factor in assessing punitive damages in connection with this case.
Moreover, the evidence submitted, which is hearsay, is not admissible. And, even if the
Court did consider that information in formulating a punitive damages award, it would
not change the Court’s recommendation. The Court does, however, find it relevant that
Barkats was a practicing lawyer at the time of the assaults and immediately ensuing
harassment, given the heightened ethical obligations required of attorneys and their
awareness of legal prohibitions.
                                             41
     Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 42 of 53




they also may “be close to the line of constitutional impropriety.” State Farm Mutual,

538 U.S. at 425, 123 S. Ct. at 1524 (referencing cases in which the Court concluded

that punitive damages exceeding 4:1 may go too far, but at the same time recognizing

that “[s]ingle digit multipliers are more likely to comport with due process” than awards

of far greater ratios).

       Taking into account all relevant factors, and the “aggravated circumstances of

this case,” the Court agrees that a “2:1 ratio is both permissible under the Constitution

and consistent with the established policies adhered to by [the Second Circuit].” Turley,

774 F.3d at 167 (citing, inter alia, Gore, 517 U.S. at 575, 116 S. Ct. at 1599 (explaining

that reprehensibility is “[p]erhaps the most important indicium of the reasonableness of

a punitive damages award”)). Given Barkats’ ongoing reprehensible conduct – coercing

sex from multiple would-be employees, threatening Villalta more than five years after

Barkats assaulted her, fleeing from justice, and attempting to buy testimony in his favor

– and the need for meaningful deterrence, a 2:1 ratio in the amount of $700,000 is

highly reasonable here.

       As for the third guidepost, Title VII caps punitive damages for an entity the size of

JSB (15 to 100 employees) at $50,000. 42 U.S.C. § 1981a(b)(3)(A). But the NYCHRL

allows for uncapped punitive damages.            N.Y.C. Admin. Code § 8-502(a); see

Caravantes v. 53rd Street Partners, LLC, No. 09-CV-7821, 2012 WL 3631276, at *21

(“where Title VII claims are pled alongside ... NYCHRL claims, courts have awarded

[punitive] damages in excess of the Title VII statutory cap by allocating the excess

award to the ... city law claims”). And, under the NYCHRL, Barkats is personally liable

in addition to his law firm. Thus, while the Title VII cap provides some guidance, it is



                                            42
    Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 43 of 53




substantially outweighed by the other factors and circumstances of this case. Indeed,

punitive damages awards in other comparable cases support a $700,000 punitive

damages award here.       See, e.g., Noonan v. Becker, No. 14-CV-4084, 2018 WL

1738746, at *9 (S.D.N.Y. April 10, 2018) (awarding $1 million in punitive damages

against defaulting defendant police officer based on unchallenged factual allegations of

deliberate and outrageous conduct, including false arrest, prosecution of false charges,

sexual assault, battery, and rape), R. & R. adopted, 2018 WL 2088279 (S.D.N.Y. May 3,

2018); cf. Rosas, 2018 WL 3199253 at *12 (remitting punitive damage award from $1.4

million to $700,000 against defendants found liable for race discrimination in

employment, where plaintiff was harassed, assaulted, fired, and falsely charged with a

crime).

       In Angulo, discussed earlier in the context of emotional distress damages, the

Court awarded only $100,000 in punitive damages, merely a fraction of the economic

damages awarded, indicating that the absolute amount fell “within the range of awards

in similar circumstances.” 2020 WL 4938188 at *15. Here, however, the particular

aggravating circumstances differentiate this case from both Angulo and the cases it

cites, and justify a significantly higher award – particularly due to Barkats’ impeding the

litigation with frivolous motion practice, his attempts to purchase favorable testimony,

and direct evidence that his sexual coercion and harassment of Villalta extended to

other female employees or prospective female employees.

       Considering all of the above, the Court recommends awarding punitive damages

in the amount of $700,000.




                                            43
     Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 44 of 53




D.    Attorneys’ Fees

      In both Title VII and NYCHRL actions, a prevailing party may be awarded

reasonable fees and costs at the court’s discretion. 42 U.S.C. § 2000e-5(k); N.Y.C.

Admin. Code. § 8-502(g). “[A] ‘reasonable fee’ is a fee that is sufficient to induce a

capable attorney to undertake the representation in a meritorious civil rights case.”

Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 552, 130 S. Ct. 1662, 1672 (2010).

“The Title VII and NYCHRL provisions are substantively and textually similar; therefore,

the reasonableness of fees … [is] analyzed the same regardless of which provision”

provides the basis for recovery. DeCurtis v. Upward Bound International, Inc., No. 09-

CV-5378, 2011 WL 4549412, at *6 (S.D.N.Y. Sept. 27, 2011) (internal quotation marks

omitted).

      A plaintiff is the prevailing party “if [she] succeed[s] on any significant issue in

litigation which achieves some of the benefit the parties sought in bringing suit.”

Hensley v. Eckerhart, 461 U.S. 424, 433, 103 S. Ct. 1933, 1939 (1983). A plaintiff

qualifies as a prevailing party by demonstrating a change in the legal relationship

between herself and defendants arising from the resolution of the lawsuit. See Texas

State Teachers Association v. Garland Independent School District, 489 U.S. 782, 792,

109 S. Ct. 1486, 1493 (1989). Having obtained default judgment in her favor, “[t]here

can be no serious dispute that [Villalta] is the prevailing party in this litigation.”

DeCurtis, 2011 WL 4549412 at *7; see also Greenburger v. Roundtree, No. 17-CV-

3295, 2020 WL 4746460, at *6 (S.D.N.Y. Aug. 16, 2020) (“a plaintiff who obtains a

default judgment is considered a prevailing party” (internal quotation marks and




                                           44
    Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 45 of 53




brackets omitted)). Accordingly, Villalta is entitled to recover her reasonable attorneys’

fees and costs incurred in connection with this lawsuit.

       The traditional approach to determining a fee award is the “lodestar” calculation,

which is the number of hours spent toward the litigation multiplied by a reasonable

hourly rate. See Healey v. Leavitt, 485 F.3d 63, 71 (2d Cir. 2007). The Second Circuit

has held that “the lodestar … creates a ‘presumptively reasonable fee.’”          Millea v.

Metro-North Railroad Co., 658 F.3d 154, 166 (2d Cir. 2011) (quoting Arbor Hill

Concerned Citizens Neighborhood Association v. County of Albany, 522 F.3d 182, 183

(2d Cir. 2008); and then citing Perdue, 559 U.S. at 552, 130 S. Ct. at 1673); see also

Stanczyk v. City of New York, 752 F.3d 273, 284-85 (2d Cir. 2014) (reaffirming Millea).

To arrive at a lodestar calculation, “[t]he party seeking an award of [attorneys’] fees

should submit evidence supporting the hours worked and rates claimed.” Hensley, 461

U.S. at 433, 103 S. Ct. at 1939. Villalta has submitted such evidence here, including a

declaration from counsel and copies of contemporaneous records of time expended by

specific attorneys and paralegals. (Minkoff Decl. Ex. 3.)

       Hourly Rates: Courts assess the reasonableness of a proposed hourly rate by

considering the prevailing market rate for lawyers in the district in which the ruling court

sits. Polk v. New York State Department of Correctional Services, 722 F.2d 23, 25 (2d

Cir. 1983). “The rates used by the court should be current rather than historic hourly

rates.” Reiter v. Metropolitan Transportation Authority of New York, 457 F.3d 224, 232

(2d Cir. 2006) (internal quotation marks omitted). “[C]ourts may conduct an empirical

inquiry based on the parties’ evidence or may rely on the court’s own familiarity with the

rates if no such evidence is submitted.” Wong v. Hunda Glass Corp., No. 09-CV-4402,



                                            45
    Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 46 of 53




2010 WL 3452417, at *2 (S.D.N.Y. Sept. 1, 2010) (internal quotation marks omitted).

Additionally, “the range of rates that a plaintiff’s counsel actually charges their clients …

is obviously strong evidence of what the market will bear.” Rozell v. Ross-Holst, 576 F.

Supp. 2d 527, 544 (S.D.N.Y. 2008); see also Lilly v. County of Orange, 910 F. Supp.

945, 949 (S.D.N.Y. 1996) (“The actual rate that counsel can command in the market

place is evidence of the prevailing market rate”).

       The rates Villalta seeks to recover are as follows: $400 for managing and named

partner, Michael J. Borrelli; $350 for partner, Alexander T. Coleman; $295 for senior

associate, Michael R. Minkoff; between $250 and $200 for prior senior and junior

associates handling the matter over the course of the litigation – Todd Dickerson,

Kenneth St. John, and Pooja Bhutani; and $100 for paralegals. Those rates are the

same courts in this District and the neighboring Eastern District of New York have

awarded for these individuals in similar employment cases. See, e.g., Tejada v. La

Selecta Bakery, Inc., No. 17-CV-5882, 2020 WL 7249393, at *5 (E.D.N.Y. Sept. 23,

2020) (noting rates between $200 and $400 for the Borrelli firm’s attorneys “fall within

the range typically approved by this Court … [and] find[ing] the requested hourly rates to

be reasonable”), R. & R. adopted, 2020 WL 6937882 (E.D.N.Y. Nov. 25, 2020); Salto v.

Alberto’s Construction, LLC, No. 17-CV-3583, 2020 WL 4383674, at *7 (S.D.N.Y. July

31, 2020) (approving, on a contested fee motion, requested hourly rates of $350 for

partner, Alexander T. Coleman, and $295 per hour for lead associate litigating case,

and noting same “are reasonable”); Perez v. Merrick Deli & Grocery, Inc., No. 13-CV-

5166, 2019 WL 1492247, at *1 (E.D.N.Y. April 4, 2019) (recognizing that that “[t]his




                                             46
     Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 47 of 53




Court and the neighboring Southern District of New York have routinely approved these

billing rates for Borrelli & Associates”).

       As an additional indicia of reasonableness, the proposed rates are less than the

fees that Plaintiff’s counsel typically commands from its clients. (See Minkoff Decl.

¶¶ 16-17, 22-23, 28-29, 32, 35-36, 36, 39, 41.)       The Court also has reviewed the

qualifications of each individual for whom such rates are sought, as well as the roles

played by each in this case, and finds the rates charged appropriate for attorneys of

their background and experience. (See Minkoff Decl. at ¶¶ 8-41.) Accordingly, the

Court finds the rates requested by Villalta’s attorneys to be reasonable.

       Hours Worked: In determining the compensable hours, “the Court must examine

the hours expended by counsel and the value of the work product of the particular

expenditures to the client’s case.” Tlacoapa v. Carregal, 386 F. Supp. 2d 362, 371

(S.D.N.Y. 2005) (citing Gierlinger, 160 F.3d at 876). “In making this examination, the

district court does not play the role of an uninformed arbiter but may look to its own

familiarity with the case and its experience generally as well as to the evidentiary

submissions and arguments of the parties.”        Gierlinger, 160 F.3d at 876 (internal

quotation marks omitted). “The relevant issue ... is not whether hindsight vindicates an

attorney’s time expenditures, but whether, at the time the work was performed, a

reasonable attorney would have engaged in similar time expenditures.”          Grant v.

Martinez, 973 F.2d 96, 99 (2d Cir. 1992); see also Mugavero v. Arms Acres, Inc., No.

03-CV-5724, 2010 WL 451045, at *6 (S.D.N.Y. Feb. 9, 2010) (same). A court thus

should exclude from the lodestar calculation “excessive, redundant or otherwise

unnecessary hours.” Quaratino v. Tiffany & Co., 166 F.3d 422, 425 (2d Cir. 1999); see



                                             47
    Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 48 of 53




also Luciano v. Olsten Corp., 109 F.3d 111, 116 (2d Cir. 1997) (“If the district court

concludes that any expenditure of time was unreasonable, it should exclude these

hours from the lodestar calculation”).

       A prevailing party can recover fees for several categories of work, including pre-

litigation work and failed efforts otherwise reasonable pursued. See, e.g., Gortat v.

Capala Brothers, Inc., 621 F. App’x. 19, 23 (2d Cir. 2015) (“there is no rule that

[p]laintiffs need achieve total victory on every motion in pursuit of a successful claim in

order to be compensated for the full number of hours spent litigating that claim”); Ni v.

Bat-Yam Food Services Inc., No. 13-CV-7274, 2016 WL 369681, at *8 (S.D.N.Y. Jan.

27, 2016) (awarding attorneys’ fees for hours spent on discovery, discovery-related

motions, failed settlement negotiations, and summary judgment motions); Easterly v.

Tri-Star Transportation Corp., No. 11-CV-6365, 2015 WL 337565, at *10 (S.D.N.Y. Jan.

23, 2015) (approving fees for time spent, inter alia, preparing pleadings prior to the

commencement of the action, discovery, discovery disputes, summary judgment

motions, and a damages inquest). Courts have also acknowledged that recoverable

time includes pre-suit work arising out of demands and agency filings necessary to

exhaust a plaintiff’s administrative remedies.    See, e.g., Lewis v. Roosevelt Island

Operating Corp., No. 16-CV-3071, 2018 WL 4666070, at *7, *9 (S.D.N.Y. Sept. 28,

2018) (collecting cases and awarding fees for, inter alia, pre-suit work arising out of

Equal Employment Opportunity Commission (“EEOC”) and Freedom of Information Law

requests).

       The detailed time records submitted reflect that Villalta’s attorneys worked an

approximate total of 562.1 hours. (Minkoff Decl. Ex. 3, supplemented by Dkt. 124-3.)



                                            48
    Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 49 of 53




The Court is well-familiar with the nature of this action and the many obstacles with

which Villalta’s counsel had to contend. The work performed included, for example,

pre-litigation tasks, including an EEOC filing wherein Plaintiff exhausted her

administrative remedies before filing the instant action.      It included Villalta’s many

motions having to contend with Defendants’ insistence on a stay pending an arbitration

in which they never participated, followed by Villalta’s successful motion to lift the stay;

Defendants’ unsuccessful motion for reconsideration; and Defendants’ aborted appeal

and unsuccessful motion to stay this matter pending that appeal. Plaintiff’s counsel

then had to contend with Defendants’ refusal to participate in discovery by filing two

motions to compel, both of which this Court granted, followed by Barkats’ refusal to

comply with the Court’s orders. Then, when this Court recommended entry of default

against Defendants, Barkats filed objections to which Plaintiff’s counsel had to respond.

And, most recently, Plaintiff’s counsel had to put together the substantial papers

required for the instant inquest.

       The time spent, broken down by each individual and supported by

contemporaneous documentation, were all hours reasonably necessary toward the

litigation of Villalta’s successful claims. In an exercise of billing judgment, Plaintiff’s

counsel has reduced the requested lodestar fee by 103.5 hours for time recorded for

tasks such as unnecessary review by more than one attorney of electronic filing

notifications, duplicative billing by multiple attorneys, internal correspondence between

Plaintiff’s counsel, and time spent reviewing and preparing billing. (Minkoff Decl. ¶ 6

and Ex. 3, supplemented by Dkt. 124-3.) Accordingly, Plaintiff seeks recovery, after

exercising billing judgment, for a total of 458.6 hours.



                                             49
     Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 50 of 53




       The Court finds the time expended, reduced to that figure, is reasonable,

particularly in view of Defendants’ dilatory and bad faith litigation tactics, which

“extended the length and breadth” of the proceedings in this now almost five-year-old

litigation. 28th Highline Assocs., LLC v. Roche, No. 18-CV-1468, 2019 WL 10632851,

at *5 (S.D.N.Y. July 29, 2019), R. & R. adopted, 2020 WL 5659465 (S.D.N.Y. Sept. 23,

2020); see Amaprop Ltd. v. Indiabulls Financial Services. Ltd., No. 10-CV-1853, 2011

WL 1002439, at *7 (S.D.N.Y. March 16, 2011) (finding expenditure of hours reasonable

and noting “it was [defendant’s] improper conduct … that presented the legal complexity

… and led to the expenditure of time by [plaintiff’s] counsel”), aff’d, 483 F. App’x 634 (2d

Cir. 2012). 15

       Having determined the reasonable fees and hours expended, and performing the

requisite calculations, the Court awards reasonable fees in the amount of $128,056.74.




15
    The attorney billing records include approximately $2,580 for time spent
communicating with reporters about news articles, reviewing such articles, and
speaking with the client about the articles. Courts generally do not allow recovery of
fees for such activity, particularly as it typically relates to promotional and marketing
activity; at the same time, courts have acknowledged the potential for recovery of such
fees if the time expended contributes “directly or substantially” to the litigation. See
Souryavong v. Lackawanna County, 159 F. Supp. 3d 514, 536-37 (M.D. Pa. 2016)
(collecting and discussing cases), aff’d, 872 F.3d 122 (3d Cir. 2017). Here, based on
review of the detailed time records, the vast majority of the time incurred for
communicating with reporters came just after filing of the complaint, which
unsurprisingly garnered attention in the news, and appears to have been prompted by
contacts from reporters rather than the firm’s affirmative efforts. Press coverage of the
action appears to have contributed directly to Villalta’s litigation by producing leads to
potential witnesses or additional victims of Barkats. Moreover, although Defendants
have challenged the amount of Villalta’s attorney’s fees generally, they raised no
concern about these particular charges. Accordingly, the Court awarding recovery of
these fees is appropriate.


                                            50
     Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 51 of 53




E.      Costs

        The list of recoverable costs is “set out in 28 U.S.C. § 1920, the general statute

governing the taxation of costs in federal court.” Arlington Central School District Board

of Education v. Murphy, 548 U.S. 291, 298, 126 S. Ct. 2455, 2460 (2006). The list of

taxable costs includes: (1) fees of the clerk and marshal; (2) fees of a court reporter for

all or any part of the stenographic transcript necessarily obtained for use in the case;

(3) fees and disbursements for printing and witnesses; (4) fees for exemplification and

copies of papers necessarily obtained for use in the case; (5) docket fees under 28

U.S.C. § 1923; and (6) compensation of court-appointed experts, compensation of

interpreters, and salaries, fees, expenses, and costs of special interpretation services

under 28 U.S.C. § 1828. See 28 U.S.C. § 1920. Costs associated with copying, docket

fees, and other miscellaneous fees may also be recovered pursuant to Local Civil Rule

54.1.

        Villalta has submitted a detailed statement of costs in the amount of $2,312.34

which includes postage, arbitration and mediation filing fees, court filing fees, copying

costs, PACER fees, service of process, and legal research charges. 16 (Minkoff Decl.



16
   In 2004, the Second Circuit recognized that the costs of electronic legal research are
compensable, and therefore may be awarded in connection with an application for
attorneys’ fees, but only where the charges are not already accounted for in the
attorneys’ hourly rate. See Arbor Hill Concerned Citizens Neighborhood Association,
369 F.3d at 97-98 (“We agree that the use of online research services likely reduces the
number of hours required for an attorney’s manual research, thereby lowering the
lodestar, and that in the context of a fee-shifting provision, the charges for such online
research may properly be included in a fee award. If [the firm] normally bills its paying
clients for the cost of online research services, that expense should be included in the
fee award.”); see, e.g., Anderson v. City of New York, 132 F. Supp. 2d 239, 245-47
(S.D.N.Y. 2001) (allowing for recovery of service, filing, photocopying, and witness fees,
as well as computerized legal research costs).


                                            51
     Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 52 of 53




¶ 7 and Ex. 4.) The Court has reviewed that list and finds the costs set forth are

recoverable. However, a meal charge of $27.06 will be deducted. Accordingly, the

Court awards costs of $2,285.28.

F.     Post-Judgment Interest

       Post-judgment interest shall be imposed “on any money judgment in a civil case

recovered in a district court.” 28 U.S.C. § 1961(a). The interest rate is calculated “‘from

the date of the entry of the judgment, at a rate equal to the weekly average 1-year

constant maturity Treasury yield, as published by the Board of Governors of the Federal

Reserve System, for the calendar week preceding[ ] the date of the judgment,’” and

“‘shall be computed daily to the date of payment except as provided in section 2516(b)

of this title and section 1304(b) of title 31, and shall be compounded annually.’”

Antoine, 489 F. Supp. 3d at 102 (alteration in original) (quoting 28 U.S.C. § 1961(a)-(b)).

The amount upon which the post-judgment interest accrues “‘includes compensatory

damages, punitive damages, and fee awards.’” Id. (quoting Koch v. Greenberg, 14 F.

Supp. 3d 247, 287 (S.D.N.Y. 2014)). Accordingly, the Court awards post-judgment

interest at the statutory rate from the date of entry of judgment on all damages awarded

herein.

                                       Conclusion

       For the foregoing reasons, I recommend awarding Plaintiff: (1) lost wages

damages in the amount of $24,352.85, inclusive of pre-judgment interest; (2) emotional

harm damages in the amount of $350,000; (3) punitive damages in the amount of

$700,000; (4) reasonable attorneys’ fees in the amount of $128,056.74; (5) costs in the




                                            52
    Case 1:16-cv-02772-RA-RWL Document 125 Filed 04/16/21 Page 53 of 53




amount of $2,285.28; and (6) post-judgment interest in an amount to be set by the Clerk

of Court.

                           Procedures For Filing Objections

       Pursuant to 28 U.S.C. § 636(b)(1) and Rules 72, 6(a), and 6(d) of the Federal

Rules of Civil Procedure, the parties shall have fourteen (14) days to file written

objections to this Report and Recommendation. Such objections shall be filed with the

Clerk of Court, with extra copies delivered to the Chambers of the Honorable Ronnie

Abrams, U.S.D.J., United States Courthouse, 40 Foley Square, New York, NY 10007,

and to the Chambers of the undersigned, United States Courthouse, 500 Pearl Street,

New York, NY 10007. FAILURE TO FILE TIMELY OBJECTIONS WILL RESULT IN A

WAIVER OF OBJECTIONS AND WILL PRECLUDE APPELLATE REVIEW.

                                          Respectfully submitted,




                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: April 16, 2021
       New York, New York

Copies transmitted this date to all counsel of record.




                                            53
